Citation Nr: 0125238	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sensory polyneuropathy 
with cerebral ataxia secondary to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.

The matters comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.  The Board remanded the 
claim in November 1996 for the purpose of additional 
evidentiary development.  That development has since been 
accomplished and the claim has been returned to the Board for 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The veteran now suffers from sensory polyneuropathy with 
cerebral ataxia.

3.  The veteran maintains that while he was in service he was 
exposed to mustard gas.

4.  Although the veteran has claimed that his neurological 
condition is secondary to exposure to chemical vesicants, 
medical and government evidence does not show that the 
veteran was a subject to said exposure.  Moreover, the 
evidence does not indicate or suggest that his current 
condition is related to exposure to vesicant agents.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the appellant in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A); 38 C.F.R. § 3.103 (2001).

2.  Sensory polyneuropathy with cerebral ataxia secondary was 
not incurred in or aggravated by service, and may not be 
presumed to have been due to exposure to mustard gas during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.316 (2001), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has averred that during his basic training for 
the US Navy, he was exposed to vesicant agents.  
Specifically, he contends that, while stationed at Bainbridge 
Naval Training Center, Maryland, he donned a gas mask and was 
subsequently exposed to mustard gas.  As a result of said 
exposure, he now claims that he suffers from a neurological 
disorder that has affected his extremities.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, and service personnel 
records.  The veteran has been afforded a disability 
evaluation examination.  He has offered a personal hearing 
but was unable to attend said hearing due to physical 
limitations.  The Board also finds that the development 
requirements contained in M21-1 pertaining to mustard gas 
claims have been met.  The Board does not know of any 
additional relevant evidence that may be available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
have been satisfied by the letters and statements of the case 
which were provided to the veteran by the RO.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Direct service connection may be 
established for a current disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and, (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In order to prevail on a direct basis 
the veteran would have to provide competent medical evidence 
which relates his current disorder - sensory polyneuropathy 
with cerebral ataxia - to mustard gas exposure during his 
period of active service.

The regulations which establish presumptive service 
connection for certain medical disorders with respect to 
mustard gas exposure subsume the requirement of a nexus or 
link.  Therefore, the determinative issues presented by the 
claim are: 

(1)  whether the veteran had full body 
exposure to mustard gas during service; 
(2)  whether he has any of the current 
disorders subject to the presumption, and 
if not; 
(3)  whether he has any non-presumptive 
disability related by medical evidence to 
exposure to mustard gas during service.

As noted above, the veteran maintains that he was exposed to 
mustard gas during his basic training.  Initially, it must be 
noted that he has not been specific as to whether he 
experienced full body mustard gas exposure or merely exposure 
to patches of his skin.  Consequently, the veteran's alleged 
contact to mustard gas, as provided through his, and his 
daughter's, various statements to the VA, does not meet the 
requirements for the presumption described above.  Moreover, 
sensory polyneuropathy with cerebral ataxia is not a disorder 
subject to the presumption.

However, as previously noted, he may be entitled to service 
connection on a direct basis.  He has provided written 
statements, both by himself and his daughter, alleging that 
he was exposed to mustard gas during basic training.  It has 
been claimed that these tests were done in secret but he has 
been vague in providing additional information concerning his 
exposure.

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18 d provides instructions on the development of 
evidence of exposure to chemical weapons agents for Navy 
veterans.  The section states that for testing of naval 
personnel at locations other than the naval Research 
Laboratory, that development should be conducted with the 
Naval Branch at the National Personnel Records Center (NPRC) 
in St. Louis.  M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 d (April 30, 1999 Change 74).

The manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  M21-1, Part 3, 
Chapter 5, Subchapter II, Section 5.18 c (April 30, 1999 
Change 74).  VA has checked all of these available sources in 
an attempt to verify the veteran's allegations of exposure to 
mustard gas during military service.  Unfortunately, the 
veteran's name has not appeared on any of the lists as one of 
the individuals who may have been exposed.

The RO has complied with the development procedures.  The RO 
has obtained the veteran's service medical records.  These 
records contain no indication that he was subject to any sort 
of exposure to mustard, Lewisite, duracite and chlorine gas 
during active service.  Moreover, the veteran's separation 
examination reveals that his "respiratory system, bronchi, 
lungs, pleura, etc." were normal, and that his 
photoflurographic chest examination was negative.

The RO has also made a request to the NPRC that specifically 
requested information related to exposure of the veteran to 
mustard gas.  A negative reply was received.  The RO also 
contacted the Department of Defense, Human Resources 
Activity, Defense Manpower Data Center, and the Naval 
Research Laboratory (NRL) which were unable to locate any 
documents pertaining to the veteran.  The veteran's name does 
not appear on any VA lists of service department personnel 
who were subjected to chemical weapons testing.

The Board notes that the veteran is competent to testify as 
to the occurrence of an injury, such as exposure to gas.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that, in reviewing a veteran's claim for VA 
benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  Here, a thorough 
search for records of gas exposure was conducted with the RO 
requesting records from both NPRC and NRL.  There are no 
records that the veteran was exposed to mustard gas 
experimentation.  The service medical records are devoid of 
any complaint, diagnosis or treatment for mustard gas 
exposure or any related ailment.  Thus, the Board finds the 
probative weight of the veteran's statements concerning 
exposure to mustard gas are outweighed by the complete lack 
of documentation of record in regard to his contentions.

Having found that the veteran was not exposed to mustard gas 
during active service, the Board need not determine whether 
or not he currently has any of the presumptive medical 
disorders resulting from exposure to mustard gas, or any 
other non-presumptive disability resulting from exposure to 
mustard gas.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for sensory polyneuropathy with 
cerebral ataxia, secondary to exposure to mustard gas, and 
the claim must be denied.


ORDER

Entitlement to service connection for sensory polyneuropathy 
with cerebral ataxia secondary to exposure to mustard gas is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

